Case: 14-13903    Date Filed: 03/03/2015   Page: 1 of 3


                                                                [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         __________________________

                                No. 14-13903
                            Non-Argument Calendar
                         _________________________

                 D.C. Docket No. 3:10-cr-00121-WKW-SRW-1

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus


FRED WILLIAM BRAND,
                                                                Defendant-Appellant.

                         _________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        _________________________

                                  (March 3, 2015)

Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

         After serving 40 months in custody for failing to register as a sex offender in

violation of 18 U.S.C. § 2250, Fred William Brand violated the terms of his 20-

year term of supervised release by driving with a suspended license and failing to
              Case: 14-13903     Date Filed: 03/03/2015   Page: 2 of 3


attend required sex offender treatment. Based upon these violations, the district

court sentenced him to 14 months in custody and re-imposed the 20-year term of

supervised release.   The district court also imposed numerous conditions of

supervised release, including the one Mr. Brand now challenges on appeal:

“participation] in a program approved by the . . . Probation Office for the treatment

and monitoring of sex offenders, to include polygraph testing if determined

necessary by the treatment provider and/or the supervising probation officer.” For

the reasons which follow, we affirm the district court’s imposition of this

condition.


      First, Mr. Brand’s contention that the condition violates the Fifth

Amendment’s privilege against self-incrimination is foreclosed by our decisions in

United States v. Zinn, 321 F.3d 1084, 1090-92 (11th Cir. 2003), and United States

v. Taylor, 338 F.3d 1280, 1284 (11th Cir. 2003). As those cases explain, there is no

Fifth Amendment claim until a defendant is forced to testify over his valid claim of

privilege. Here the term of supervised release has not yet begun, so Mr. Brand has

not been forced, due to the condition, to testify over a valid claim of privilege. To

the extent Mr. Brand says that his situation is not controlled by Zinn and Taylor

because of his low IQ – which purportedly makes it difficult for him to assert his

Fifth Amendment rights – he did not make that argument below, and we do not

perceive any plain error. See Zinn, 321 F.3d at 1087.

                                         2
              Case: 14-13903    Date Filed: 03/03/2015   Page: 3 of 3


      Second, on this record the imposition of the condition is substantively

reasonable and does not constitute an abuse of discretion. See Taylor, 338 F.3d at

1283 (reviewing similar condition for abuse of discretion). Mr. Brand had prior

convictions for child molestation, battery, theft, and deprivation of a child (i.e.,

failing to provide proper housing for minor children). In addition, he had violated

his probation and supervised release a number of times; he continued to deny that

he was guilty of child molestation; and the district court was concerned with his

lack of candor and lack of respect for the law. As a result, the district court had

sufficient reasons, related to Mr. Brand’s offense and personal history, for

imposing the condition. See 18 U.S.C. § 3553(a)(1); Zinn, 321 F.3d at 1090.


      AFFIRMED.




                                         3